Stephens, J.
1. The contract sued on — that-of a married woman — is not void as being a contract to pay a debt of her husband, even though made by her for the purpose of paying his debt and though this purpose was known to the plaintiff, it not appearing that the plaintiff was a creditor of the husband or had anything to do with any arrangement or scheme between the husband and the wife for the payment of the husband’s debt. White v. Stocker, 85 Ga. 200 (11 S. E. 604) ; Johnson v. Leffler Co., 122 Ga. 670 (50 S. E. 488).
2. The evidence authorized the verdict for the plaintiff, and it was not error to overrule the defendant’s motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Bill, J., concur.

B. B. Blackburn, for plaintiff in error. . .
Keyi McClelland & McClelland, contra.